NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MARK HANLEY GIBBONS,                        )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1606
                                            )
CLIFFORD S. GIBBONS & TIMOTHY               )
M. GIBBONS, CO-Trustees of the Sam          )
M. Gibbons Revocable Trust,                 )
                                            )
             Appellees.                     )
                                            )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Catherine M. Catlin,
Judge.

David C. Lanigan of David Lanigan,
P.A., Tampa, for Appellant.

Larry M. Segall and Loretta C.
O'Keeffe of Gibbons Ineuman, Tampa,
for Appellees.



PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and SALARIO, JJ., Concur.